  Case 18-16460        Doc 61     Filed 10/03/18 Entered 10/03/18 12:25:50           Desc Main
                                    Document     Page 1 of 6


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS

In re:                                           )    In Proceedings Under Chapter 7
                                                 )    Honorable Janet S. Baer
David M Laz,                                     )
                                                 )    Case No. 18-16460
                           Debtor.               )

                  NOTICE OF MOTION TO MODIFY AUTOMATIC STAY


TO:      DEBTOR, DEBTOR’S COUNSEL, CHAPTER 7 TRUSTEE:

         Please take notice that on November 30, 2018, at 11:00 a.m. or as soon thereafter as the

same may be heard, the undersigned will present to the Honorable Janet S. Baer (or any other

judge who may be presiding in his or her place), in Courtroom 240, Kane County Courthouse,

100 South Third Street, Geneva, Illinois, the attached Motion to Modify the Automatic Stay.

                                                      RIEZMAN BERGER, P.C.


                                                      /s/ Kathryn A. Klein
                                                      Kathryn A. Klein, ARDC# 06199235
                                                      7700 Bonhomme, 7th Floor
                                                      St. Louis, MO 63105
                                                      (314) 727-0101
                                                      Fax (314) 727-1086
  Case 18-16460       Doc 61     Filed 10/03/18 Entered 10/03/18 12:25:50             Desc Main
                                   Document     Page 2 of 6


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS

In re:                                          )    In Proceedings Under Chapter 7
                                                )    Honorable Janet S. Baer
David M Laz,                                    )
                                                )    Case No. 18-16460
                           Debtor.              )

                        MOTION TO MODIFY AUTOMATIC STAY

         Secured Creditor, Reverse Mortgage Solutions, Inc., by and through the undersigned

counsel, hereby moves this Court, pursuant to 11 U.S.C. § 362(d), for a modification of the

automatic stay provisions for cause, and, in support thereof, states the following:

         1.    Debtor filed a voluntary petition pursuant to Chapter 7 of the United States

Bankruptcy Code on June 8, 2018.

         2.    Jurisdiction of this cause is granted to the Bankruptcy Court pursuant to 28 U.S.C.

§ 1334, 11 U.S.C. § 362(d), Fed. R. Bankr. P. 4001(a), and all other applicable rules and statutes

affecting the jurisdiction of the Bankruptcy Courts generally.

         3.    On February 2, 2007, Laura Laz executed and delivered a Promissory Note

(“Note”) and a Reverse Mortgage (“Mortgage”) securing payment of the Note up to a maximum

principal amount of $412,800.00 to Seattle Mortgage Company. The Mortgage was recorded in

the Public Records of DuPage County, Illinois. The loan was transferred to Secured Creditor.

True and accurate copies of documents establishing a perfected security interest and ability to

enforce the terms of the Note are attached hereto as Composite Exhibit “A.” The documents

include copies of the Note with any required indorsements, Recorded Mortgage, Assignment(s)

of Mortgage, and any other applicable documentation supporting the right to seek a lift of the

automatic stay and foreclose, if necessary.
  Case 18-16460       Doc 61     Filed 10/03/18 Entered 10/03/18 12:25:50            Desc Main
                                   Document     Page 3 of 6


       4.      The Mortgage provides Secured Creditor a lien on the real property located in

DuPage County, Illinois, and legally described as stated in Composite Exhibit “A.” This property

is located at the street address of: 4737 Belmont Road, Downers Grove, Illinois 60515.

       5.      The terms and conditions of the Note and Mortgage are in default due to failure to

perform an obligation under the mortgage by failing to maintain property taxes and insurance in

the amount of $51,421.89. Further, the terms of the Note and Reverse mortgage are in default

due to the last Borrower’s death and the subject property not being occupied as the principal

residence of any surviving borrower.

       6. Secured Creditor is due in the amount of $399,313.28, good through September 7,

2018. Documentation supporting this claim is attached hereto as Exhibit “B.”

       7. According to DuPage County Assessor, the value of the property is $88,340.00. See

Exhibit “C” which is attached hereto and permissible as a property valuation under Fed. R. Evid.

803(8). There is no equity in the property.

       8.      Based upon the Debtor’s Statement of Intentions, the Debtor intends to prove that

the claimant has no interest in the property.

       9.    Secured Creditor’s security interest in the subject property is being significantly

jeopardized by the failure to comply with the terms of the subject loan documents while Secured

Creditor is prohibited from pursuing lawful remedies to protect such interest. Secured Creditor

has no protection against the erosion of its collateral position and no other form of adequate

protection is provided.

       10.   If Secured Creditor is not permitted to enforce its security interest in the collateral

or be provided with adequate protection, it will suffer irreparable injury, loss, and damage.
  Case 18-16460       Doc 61     Filed 10/03/18 Entered 10/03/18 12:25:50           Desc Main
                                   Document     Page 4 of 6


       11.     Secured Creditor respectfully requests the Court grant it relief from the Automatic

Stay in this cause pursuant to §362(d)(1) of the Bankruptcy Code, for cause, namely the lack of

adequate protection to Secured Creditor for its interest in the above stated collateral. The value

of the collateral is insufficient in and of itself to provide adequate protection which the

Bankruptcy Code requires to be provided to the Secured Creditor. Secured Creditor additionally

seeks relief from the Automatic Stay pursuant to §362(d)(2) of the Bankruptcy Code, as the

collateral is unnecessary to an effective reorganization of the Debtor’s assets.

       12.     Once the stay is terminated, the Debtor will have minimal motivation to insure,

preserve, or protect the collateral; therefore, Secured Creditor requests that the Court waive the

14-day stay period imposed by Fed.R.Bankr.P. 4001(a)(3).

       13.     Secured Creditor has incurred court costs and attorney’s fees in this proceeding

and will incur additional fees, costs and expenses in foreclosing the Mortgage and in preserving

and protecting the property, all of which additional sums are secured by the lien of the mortgage.

Secured Creditor seeks an award of its reasonable attorneys’ fees and costs, or alternatively,

leave to seek recovery of its reasonable attorneys’ fees and costs in any pending or subsequent

foreclosure proceeding.

       WHEREFORE, Secured Creditor, prays this Honorable Court enter an order modifying

the automatic stay under 11 U.S.C. § 362(d) to permit Secured Creditor to take any and all steps

necessary to exercise any and all rights it may have in the collateral described herein, to gain

possession of said collateral, to waive the 14-day stay imposed by Fed.R.Bankr.P. 4001(a)(3), to
  Case 18-16460       Doc 61    Filed 10/03/18 Entered 10/03/18 12:25:50           Desc Main
                                  Document     Page 5 of 6


seek recovery of its reasonable attorneys’ fees and costs incurred in this proceeding, and to any

such further relief as this Honorable Court deems just and appropriate.



                                                    Respectfully submitted,


                                                    /s/ Kathryn A. Klein
                                                    Kathryn A. Klein, ARDC# 06199235
                                                    7700 Bonhomme, 7th Floor
                                                    St. Louis, MO 63105
                                                    (314) 727-0101
                                                    Attorneys for Reverse Mortgage Solutions,
                                                      Inc.
  Case 18-16460       Doc 61     Filed 10/03/18 Entered 10/03/18 12:25:50           Desc Main
                                   Document     Page 6 of 6


                                     PROOF OF SERVICE

        The undersigned states I served the attached Notice of Motion to Modify Automatic Stay
and the attached Motion to Modify Automatic Stay by Reverse Mortgage Solutions, Inc. upon
the parties named below was served via electronic means for those available and otherwise by
postage prepaid, in the United States Mail, by first-class mail to the following, on the 3rd day of
October, 2018.


David M Laz                                          Debtor
2110 Babst ct.
Lisle, IL 60532
Brenda Porter Helms, ESQ                             Chapter 7 Trustee
The Helms Law Firm, P.C.
3400 West Lawrence
Chicago, IL 60625

Brenda Porter Helms, ESQ
The Helms Law Firm, P.C.
3400 West Lawrence
Chicago, IL 60625

Patrick S Layng
Office of the United States Trustee, Region 11        U.S. Trustee
219 S Dearborn St
Room 873
Chicago, IL 60604

Denise A Delaurent
Office of the U. S. Trustee, Region 11
219 south Dearborn St
Room 873
Chicago, IL 60604

                                                     /s/ Kathryn A. Klein
